DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 4, 6, 8, 17, 19, 20, 25, 26, and 28-37 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 10/2/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/2/2020 is withdrawn.  Claims 30 and 31, directed to a method of manufacturing the oat lipid extract of Claim 1, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Nilsen on 5/14/2021.

The application has been amended as follows: 
29.    (Currently Amended) The oat lipid extract of Claim 1 which causes up-regulation of one or more genes on topical application to the skin, wherein the one or more genes are selected from IL8, trichohyalin, repetin, occludin, and hyaluronal synthase 3.

30.    (Currently Amended) A method of manufacturing the oat lipid extract of Claim 1, comprising:
a)    taking a crude oil waxy residue produced as a by-product during the multi-stage solvent fractionation of oats;
b)    carrying out solvent/water fractionation on the waste product to produce an extract;
c)    removing the solvent and water from the extract.



35. (Currently Amended) A composition according to Claim 32, wherein the composition further comprises one or more additional agents selected from: anti-acne actives, anti-bacterial agents, anti-inflammatory agents, anti-irritant agents, soothing agents, desquamation actives, anti-cellulite agents, chelating agents, flavonoids, tanning active, non-vitamin antioxidants and radical scavengers, hair growth regulators, anti-wrinkle actives, anti-atrophy actives, minerals, phytosterols and/or plant hormones, N-acyl amino acid compounds, antimicrobial or antifungal actives, peptides, herbal extracts, conditioning agents, moisturising agents, emollients, astringent or antiperspirant compounds, biocidal compounds, sunscreens or UV absorbers, pigments, perfumes, anti-aging agents, enzymes, proteins, vitamins or 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach or suggest an oat lipid extract that is produced from an extract of crude oil waxy residue as instantly claimed.  Further, the prior art does not reasonably teach or suggest an oat lipid extract with the components, including the specific amounts, as instantly claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Melissa L Fisher/Primary Examiner, Art Unit 1611